Citation Nr: 1215708	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) including as due to service-connected disabilities.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to August 28, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the Veteran's claims for entitlement to service connection for GERD, special monthly pension (SMP), and a TDIU.  He submitted a timely notice of disagreement as to these matters and a statement of the case (SOC) was issued in November 2007.  The Veteran perfected an appeal as to the matters of entitlement to service connection for GERD and a TDIU.

Then, in a September 2009 rating decision, the RO awarded an increased rating for a psychiatric disorder that resulted in the Veteran receiving a 100 percent combined schedular disability rating from August 29, 2008, and entitlement to special monthly compensation (SMC) based on the need for aid and attendance was awarded, effective from August 29, 2009.  A hand-written note on the November 2007 SOC indicates that the Veteran's TDIU claim was rendered moot due to the SMC award.  However, the claim for a TDIU is not moot prior to August 29, 2008.  See e.g., Bradley v. Peake, 22 Vet. App. 280 (2008).

The matter of entitlement to service connection for GERD, including as due to service-connected disabilities, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 29, 2008, service connection was in effect for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity and hand, evaluated as 50 percent disabling; diabetes mellitus, evaluated as 40 percent disabling; peripheral neuropathy and carpal tunnel syndrome of the right upper extremity and hand, evaluated as 40 percent disabling; peripheral neuropathy of the left and right lower extremities and legs, each evaluated as 20 percent disabling; and erectile dysfunction, assigned a noncompensable disability evaluation; the Veteran's combined disability evaluation was 90 percent effective from April 26, 2007 (and 80 percent disabling from August 8, 2005).

2.  Resolving all doubt in the Veteran's favor, the evidence of record reflects that he was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities on November 30, 2006. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for assignment of a TDIU are met from November 30, 2006 through August 28, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.3.340, 4.3, 4.7, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that, prior to August 29, 2008, the Veteran is entitled to assignment of a TDIU; i.e., the benefit sought on appeal is granted.  Therefore, no further discussion of the VCAA is warranted in this case as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a). 

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, prior to August 29, 2008, service connection was in effect for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity and hand, evaluated as 50 percent disabling; diabetes mellitus, evaluated as 40 percent disabling; peripheral neuropathy and carpal tunnel syndrome of the right upper extremity and hand, evaluated as 40 percent disabling; peripheral neuropathy of the left and right lower extremities and legs, each evaluated as 20 percent disabling; and erectile dysfunction, assigned a noncompensable disability evaluation; his combined disability evaluation was 90 percent effective from April 26, 2007.  See 38 C.F.R. § 4.25 (2011).  Therefore, the Veteran satisfied the schedular requirements for consideration of a TDIU.  See 38 C.F.R. §§ 3.340, 4.16. 

The record reflects that the Veteran previously worked as a police officer for 25 years and retired in 2001, according to a January 2005 VA examination report.  In an April 2003 initial claim for VA benefits, the Veteran said that he last worked in November 2001 and, a July 2003 VA examination report indicates that he reported cervical and lumbar spine injuries as a result of a motor vehicle accident that occurred in 1979 or 1980.  The examiner said the Veteran showed paperwork to the effect that he was 100 percent disabled.  In his recent formal claim for a TDIU (VA Form 21-894) received in March 2008, the Veteran said that his service-connected disabilities affected his ability to work full time in August 2001, that was the date he last worked full time and he became too disabled to work.  He reported that he last worked in 2001 as a supervisor in a lumber company, had four years of high school education, and had no other special training.

In February 2007, a VA examiner noted that the Veteran suffered from peripheral neuropathy that limited his ability to ambulate.  It was reported that the Veteran fell several times, including once when he broke a tooth and suffered mouth trauma.  His daughter reported that he fell recurrently because he was unable to feel the floor, and once stepped on glass because he did not feel it.  The Veteran reported having incapacitating pain in his extremities that did not improve with prescribed maximum treatment of pain medication.  A mechanical wheelchair was provided but was difficult to handle for him.  The Veteran lived with his daughter who assisted with his personal care activities and said she needed to watch over him because he tended to fall easily.  He stopped driving two years earlier due to carpal tunnel syndrome.  

In June 2007, a VA peripheral nerves examiner indicated that the Veteran last worked full time 2 to 5 years earlier and was unemployed due to service-connected peripheral neuropathy.  The examination report does contain findings indicative of significant occupational impairment due to the service-connected upper and lower extremity peripheral neuropathy.  For example, it was noted that the Veteran had weakness, tremors, numbness, paresthesias, dysesthesias, pain, and impaired coordination.  He tried to walk and had leg weakness with a history of falls.  The examiner also noted that the Veteran suffered from morbid obesity.  

Objectively, the Veteran's upper extremities showed decreased strength to handgrip, absence of vibratory perception, absence of feeling pain, absence of position sense, absence of ability to feel light touch, and decreased triceps and biceps reflexes.  His lower extremities showed absence of vibratory perception, decreased light touch, decreased achillean reflexes, and no muscle atrophy. 

Further, the Veteran's gait and balance were not normal and he was examined on his wheelchair.  It was noted that the Veteran worked as a police explosive technician but had not worked in up to five years.  The examiner said that the Veteran's peripheral neuropathy caused numbness and burning pain below the thigh down and bilateral hand numbness and burning pain in the hands.  There was nerve dysfunction.  The VA examiner stated that the Veteran's peripheral neuropathy prevented his ability to exercise, travel, and perform most activities of daily living.  Moreover, the VA examiner commented that the Veteran worked as a policeman for more than 20 years and as a security supervisor for four years and was unemployed.  It was also noted that the Veteran referred that he was unable to work due to diabetic neuropathy - and the VA examiner did not contradict this assertion.

The current schedular ratings of 50 and 40 percent for the Veteran's left and right upper extremity peripheral neuropathy, respectively, are reflective of severe incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 7913-8615 (2011).  As such, it further supports a finding of severe, or at least very significant, occupational impairment due to peripheral neuropathy of the upper extremities due to service-connected diabetes mellitus.

The current schedular ratings of 20 percent for the Veteran's right and left lower extremity peripheral neuropathy are reflective of moderate incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 7913-8620 (2011).  This further supports a finding of moderate occupational impairment due to peripheral neuropathy of the lower extremities due to service-connected diabetes mellitus.

Moreover, during another June 2007 VA examination that evaluated the Veteran's gastrointestinal system, the examiner reported that the Veteran took Metformin and Glyburide and insulin and had restricted activities (ambulation) due to service-connected diabetes mellitus. 

The schedular rating of 40 percent for diabetes mellitus is reflective of disability that requires insulin, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  As such, it further supports a finding of significant occupational impairment due to the service-connected diabetes mellitus alone. 

The June 2007 VA peripheral nerves examiner did not address the effect the service-connected peripheral neuropathy had on employability when combined with the Veteran's service-connected diabetes mellitus.  But, as detailed above, the Board has determined that the peripheral neuropathy of the upper and lower extremities, in and of itself, results in significant or severe occupational impairment.  The record indicates even greater impairment when combined with the other service-connected disabilities.  In pertinent part, the Veteran has provided credible and persuasive written statements in support of such a finding. 

Here, there is also evidence of non-service-connected disabilities that affected the Veteran's ability to work (back disorders).  However, the probative evidence of record also demonstrates that the Veteran is severely disabled by service-connected peripheral neuropathy of the upper and lower extremities due to service-connected diabetes mellitus. 

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  In Gilbert, supra, the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails. 

Resolving all doubt in favor of the Veteran, the Board finds that he is entitled to a grant of a TDIU from the date he filed his claim on November 30, 2006.  As such, the benefit sought on appeal is allowed.  


ORDER

Entitlement to a TDIU is allowed from November 30, 2006 through August 28, 2008, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran asserts that he has as a gastrointestinal disorder, variously described as GERD and gastritis, caused by the medications prescribed for his service-connected disabilities.  In a June 2007 written statement, the Veteran maintained that his service-connected peripheral neuropathy worsened, that caused his physician to increase his prescribed medication, that caused him to develop heartburn and led to gastritis and unbearable reflux.  Thus, he contends that service connection is warranted for GERD.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 

In June 2007, a VA examiner said that, based on the history of medications the Veteran took for all his medical conditions, gastritis was less likely than not related to medication he took for treatment of diabetes (Metformin, Glyburide) and peripheral neuropathy (gabapentin).  However, the examiner failed to provide a rationale for her opinion or comment on whether the medications aggravated the Veteran's gastrointestinal disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA stomach disorders examination to determine the nature and etiology of his claimed GERD.  The claims files should be made available to the examiner in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail. 

For any gastrointestinal disorder, including GERD and gastritis, found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected diabetes mellitus, peripheral neuropathy, erectile dysfunction, and/or major depression, including medications prescribed for these disabilities.  If not, is it at least as likely as not aggravated by service-connected diabetes mellitus and peripheral neuropathy, including the medications prescribed for these disabilities?  If aggravated, what permanent, measurable increase in current gastrointestinal pathology is attributable to the service-connected diabetes mellitus and peripheral neuropathy?  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

2.  After completion of the above, the RO should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


